EXHIBIT 99.1 NEWS RELEASE NEWS RELEASE NEWS RELEASE NEWS RELEASE Contacts: Media: Joanna Lambert Michael O’Neill 212-640-9668 212-640-5951 joanna.g.lambert@aexp.com mike.o’neill@aexp.com Investors/Analysts: Toby Willard Ron Stovall 212-640-1958 212-640-5574 sherwood.s.willardjr@aexp.com ronald.stovall@aexp.com FINAL AMERICAN EXPRESS REPORTS SECOND QUARTER EPS OF $0.84, UP SIGNIFICANTLY FROM A YEAR AGO (Millions, except per share amounts) Quarters Ended June30, Percentage Inc/(Dec) Six Months Ended June30, Percentage Inc/(Dec) Total Revenues Net of Interest Expense1 $ $ 13
